ON MOTION FOR REHEARING.
DAVIDSON, Judge.
In connection with, and as a part of, her motion for rehearing, appellant has filed her verified motion suggesting the disqualification of Judge Tom L. Beauchamp, a Judge and Member of this Court, to sit as such in this case. The ground or basis thereof is that, during the argument of this case upon- its original submission, Judge Beauchamp stated from the bench:
“I prepared this Paris ordinance involved in this case when I was in the City Attorney’s Office of the City of Paris.”
Appellant, in this proceeding, áttacked the validity of that ordinance. The decision of this court was in favor of the validity thereof. She insists that such statement on the part of Judge Beauchamp shows that he is disqualified because he acted as attorney for the City of Paris in connection with the drafting-of the ordinance.
*605The City of Paris is not a party to this proceeding. The subject matter involved in this case is whether appellant is unlawfully restrained of her liberty under a conviction, in the name of the State of Texas, for a violation of the ordinances of the City of Paris.
Under the Constitution (Art. V, Sec. 11) and laws of this state ( Art. 552, C. C. P.), a judge is disqualified from sitting or acting as such in a criminal case when: (a) he is interested in the case; (b) he has been counsel for the State or accused; (c) he is related to accused or injured party within the third degree. These grounds of disqualification are exclusive. Berry v. State, 203 S. W. 901, 83 Tex. Cr. R. 210; Williams v. State, 69 S. W. (2d) 759, 126 Tex. Cr. R. 42.
The term “interested in the case” means a direct interest in the case or matter to be adjudicated so that the result must, necessarily, affect his personal or pecuniary loss or gain. Ex parte Kelly, 10 S. W. (2d) 728, 111 Tex. Cr. R. 54; Hubbard v. Hamilton County, 113 Tex. 547, 261 S. W. 990; Richardson v. State, 4 S. W. (2d) 79, 109 Tex. Cr. 148; Tumey v. Ohio, 273 U. S. 510, 47 Sup. Ct. Rep. 437, 71 L. ed. 749.
To come within the meaning of “counsel in the case,” it must appear that the judge acted as counsel in the very case that is before him. 25 Tex. Jur. 292; Trinkle v. State, 59 Tex. Cr. R. 257, 127 S. W. 1060; McIndoo v. State, 66 Tex. Cr. R. 307, 147 S. W. 235; Koenig v. State, 33 Tex. Cr. R. 367, 26 S. W. 835, 47 Am. St. Rep. 35. Under these authorities, the conclusion is reached that Judge Beauchamp is not disqualified from sitting as a Judge in this case, and appellant’s contention to the contrary is overruled.
As to the other grounds asserted and relied upon in the motion for rehearing, the opinion this day delivered in Cause No. 21,798, Ex parte Tully B. Killam, upon motion for rehearing, is applicable and is here adopted as a part of this opinion. (Page 606 of this volume.)
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
*606GRAVES, Judge.
Inasmuch as Judge Beauchamp took no part in our deliberations herein relative to the question as to his disqualification, I here express my agreement with the' portion of the opinion on motion for a rehearing that holds him not to be disqualified in the decision of this cause.
I still adhere to my views expressed in this dissenting opinion on the original submission hereof.
HAWKINS, Presiding Judge.
Upon the request of Attorney for appellant an order was entered on June 8th, 1942, directing the Clerk of the Court of Criminal Appeals to recall the mandate, in order that appellant might file an application for Writ of Certiorari to the Supreme Court of the United States.
Appellant’s application for writ of Certiorari was denied October 19, 1942, as evidenced by “Order on Petition for Writ of Certiorari” issued by the Clerk of the Supreme Court of the United States and filed in the Office of the Clerk of this Court on October 23, 1942.
Therefore, it is directed by this Court that the order heretofore made on June 8th, 1942, recalling mandate be set aside and the Clerk of the Court of Criminal Appeal of the State of Texas is hereby directed to issue mandate to have the judgment of this Court executed.